                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                  NO. 5:19-CR-361-FL-1



  UNITED STATES OF AMERICA
                                                            ORDER TO SEAL
                                                       SENTENCING MEMORANDUM
    v.

  ANTWON DWAYNE SMITH


         On motion of the Defendant, Antwon Dwayne Smith, and for good cause shown, it is

hereby ORDERED that DE 28 be sealed until further notice by this Court.

         IT IS SO ORDERED.

                            February 2020.
               12th day of _________,
         This _____


                                   _____________________________________________
                                   LOUISE W. FLANAGAN
                                   United States District Judge
